Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Amendment
1.	The amendment filed on 12/01/2021 has been made of record and entered.  Claims 1-12 & 21 have been canceled.  Claim 13 has been amended.  Specification, page 1 has been amended.
	Claims 13-20 & 22-32 are currently pending in this application and under consideration.

Status of Withdrawn Claim(s)
2.	Claims 31-32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention(s), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/10/2021.

Claim Rejections - 35 USC § 112 (Second Paragraph)
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 13-20 & 22-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
A.	Regarding claims 13 & 17, “a high surface area refractory metal oxide support” is not particularly pointed out in the claims, thus renders the claim vague and indefinite.
B.	Regarding claims 13 & 17, “a carrier” is not particularly pointed out in the claims, thus renders the claim vague and indefinite.
	The instant claims are extremely broad in the recitation of “a high surface area refractory metal oxide support” and “a carrier”, they are, unidentified, and are required.  The combination of all of the foregoing uncertainties as to the scope of each of these individually component are together compounded into a significant issue in an attempt to determine the metes and bounds of the catalyst that contains all of them in combination.  Not all of the metal oxide supports having high surface areas behave the same way or have the same function and/or can be used for the same catalyst.  Even though claim 30 and the instant specification disclose a list of suitable metal oxide supports which can be used for preparing the claimed catalyst, the limitations are not read in light of the specification but they must be clear and particularly pointed out in the claims themselves.  
C.	Regarding claim 24, line 2, the limitation on “fully degreened during production” is unclear as to what applicants meant.  Thus, renders the claim vague and indefinite.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 13-18, 20, 24, 27, & 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhasin et al. (US 5,856,263).
	Bhasin et al. ‘263 discloses a method of preparing a catalyst by impregnating an aqueous solution containing palladium salt and platinum salt in water with 99.6% pure alpha-alumina carrier, humidity of air and then it was calcined at 500oC for one hour in air (See col. 11, line 62- col. 12, line 27).  See also entire reference for details.
	Bhasin et al. ‘263 appears to teach the claimed method of forming an oxidation catalyst composite comprising the same process steps and under the same process conditions, such as drying and calcining temperature and in the presence of humidity and oxygen, except for “a high surface area refractory metal oxide support”.
	Regarding claims 13-17, 24, 27, 29, & 30, claim 1 broadly recites “a high surface area refractory metal oxide support” but does not set forth specific material for the support.  However, according to claim 30, which recites “the high surface area refractory metal oxide support comprises alumina, titania, zirconia, ceria, silica, or combinations thereof”.  Since these listed metal oxide supports are known and useful as catalyst supports in the catalyst art, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to use these metal oxide supports in Bhasin et al. ‘263 to make a catalyst having an enhanced in mechanical strength.  Furthermore, in the reference at col. 5, lines 32-45, there is a teaching that the pure alpha-alumina carrier can include additional materials for functional reasons, and which functional materials might include extrusion aids, binders, thermal stability enhancers, and the like.  As thermal stability enhancers, there may be mentioned oxides of titanium and composite oxides of titanium and aluminum, optionally including oxides of barium, zirconium, lanthanum, cerium, manganese or other materials such as phosphates, and the like.  Thus, there is a motivation to add such oxide materials as taught in the reference itself to achieve a functional and thermal stability catalyst.
	Regarding claims 18 & 20, Bhasin et al. ‘263 does not teach the claimed temperature, which is in the range of about 550oC to about 650oC (as recited in claim 18) and also does not teach the claimed treatment time, which is the duration is in the range of about 30 seconds to about 3 hours (as recited in prima facie obvious to a person having the ordinary skill in art at the time the invention was made, because of In re Boesch.
	
Response to Applicants’ Arguments
5.	The remarks filed on 12/01/2021 have been fully reviewed and considered, and the arguments are not deemed persuasive in view of the new ground of rejection(s) and/or objection(s) above.

Conclusion
6.	Claims 13-20 & 22-32 are pending.  Claims 13-20 & 22-30 are rejected.  Claims 31-32 remain withdrawn due to nonelected (distinct) invention(s).  No claims are allowed.

Contacts
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner CAM N. NGUYEN whose telephone number is (571)272-1357.  The examiner can normally be reached on M-F (8:00 am – 4:30 pm) at alternative worksite or at cam.nguyen@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Ching-Yiu Fung, can be reached at 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cam N. Nguyen/Primary Examiner, Art Unit 1736                                                                                                                                                                                                        
/CNN/
January 14, 2022